UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT

                     _______________________

                           No. 91-7134
                     _______________________


                    UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                             versus

               INVESTMENT ENTERPRISES, INC., d/b/a
                  Great Western Litho & Bindery,
                        DONALD P. BROWNING,
         CALIFORNIA PUBLISHERS LIQUIDATING CORPORATION,
              MICHAEL WARNER, VIDEO TEAM, INC. and
                          SUSAN C. COLVIN,

                                           Defendants-Appellants.
                     _______________________

                           No. 91-7266
                     _______________________

                    UNITED STATES OF AMERICA,

                                                Plaintiff-Appellant,

                             versus

            CALIFORNIA PUBLISHERS LIQUIDATING CORP.,
              VIDEO TEAM, INC., DONALD P. BROWNING,
                       and MICHAEL WARNER,

                                            Defendants-Appellees.
_________________________________________________________________

          Appeals from the United States District Court
                for the Northern District of Texas
_________________________________________________________________
                        (December 15, 1993)

Before JONES AND DeMOSS, Circuit Judges and BARBOUR*, District
Judge.

EDITH H. JONES, Circuit Judge:

     *
          Chief Judge of the Southern District of Mississippi,
sitting by designation.
               This    obscenity    case   arose    from    an    undercover    sting

operation jointly managed by police in Dallas and the Los Angeles

office of the Federal Bureau of Investigation.1                        The operation

culminated in a jury's finding defendants California Publishers

Liquidating Corporation ("CPLC"), Donald P. Browning, Susan Colvin,

Video Team, Investment Enterprises, Inc. (d/b/a Great Western Litho

& Bindery) ("Great Western"), and Michael Warner guilty of two

counts    of    interstate     transportation       of     obscene     materials    in

violation of 18 U.S.C. §1462 (1988) and aiding and abetting the

commission of the §1462 offense and one count of conspiring to

violate §1462.          After the jury returned its guilty verdicts and

pursuant to the forfeiture provision of 18 U.S.C. §1467(a)(3)

(1988), the government sought forfeiture of substantial assets of

the defendants, but the district court exercised its discretion

under §1467(a)(3) and refused to order any forfeiture.

               The defendants appeal their convictions on a multitude of

grounds.       Having reviewed all of the appellants' arguments, we

discuss in detail only the sufficiency of the evidence challenges

raised by Warner and Great Western and Warner's argument that the

district court erred in giving the jury a deliberate ignorance

instruction.          The remainder of the discussion focuses on issues

posed by the government's appeal of the denial of its forfeiture

motion.        Review    of   all   the    issues   leads        us   to   affirm   the

     1
          A more detailed review of the facts may be found in the
district court's published opinion denying the government's
forfeiture motion.      See United States v. Cal. Publishers
Liquidating Corp., 778 F. Supp. 1377, 1379 - 1381 (N.D. Tex. 1991).


                                           2
defendants' convictions, but it is necessary to remand to the

district court for it to reconsider forfeiture consistent with the

proper construction of §1467(a)(3).

                                           I.

                               OBSCENITY CONVICTIONS

              A.    Sufficiency of the Evidence

              Defendant/appellants Michael Warner and Great Western

argue that the evidence was insufficient to establish that they

conspired to ship obscenity in interstate commerce and that they

aided   and        abetted    the    shipment     of    obscenity         in   interstate

commerce.2          This     court   reviews     sufficiency         of    the    evidence

challenges to determine whether a reasonable jury could find that

the evidence establishes guilt beyond a reasonable doubt.                                 See

United States v. Salazar, 958 F.2d 1285, 1291 (5th Cir. 1992),

cert. denied, 113 S. Ct. 185 (1992). In evaluating such challenges,

we review the evidence -- and all the inferences reasonably drawn

from it -- in the light most favorable to the verdict.                           See id. at

1290-91. Under these established standards, defendants' claims are

meritless.

              As    an   initial     matter,    we     note   that    this       review    of

evidentiary         sufficiency      as   to    both    the    conspiracy         and     the


    2
          Warner and Great Western were found guilty of conspiring
-- in violation of 18 U.S.C. §371 (1988) -- to violate 18 U.S.C.
§1462. Section 1462 makes "knowingly us[ing] any express company
or other common carrier, for carriage in interstate or foreign
commerce -- (a) any obscene ... motion picture film" punishable by
a fine and/or imprisonment. 18 U.S.C. §1462. They were also found
guilty on two counts of aiding and abetting the commission of the
§1462 offense. 18 U.S.C. § 2.

                                            3
substantive obscenity convictions contemplates that corporations

cannot in and of themselves possess a mental state.     However, a

corporation is criminally liable for the unlawful acts of its

agents, provided that the conduct is within      the scope of the

agent's authority, whether actual or apparent.   See United States

v. Bi-Co Pavers, Inc., 741 F.2d 730, 737 (5th Cir. 1984).    Thus,

while Great Western cannot possess the requisite intent to conspire

or aid and abet, Michael Warren -- its president and undisputedly

authorized agent at all times -- can.    His unlawful acts are the

basis for Great Western's criminal liability.

           As to the merits of defendants' challenge, a reasonable

jury could find that Warner and Great Western conspired with the

other defendants -- CPLC, Video Team, Colvin, and Browning -- to

transport obscene videos in interstate commerce.      The district

court correctly instructed the jury that for a defendant to be

guilty of conspiracy, the government must prove (1) that there was

an agreement by two or more persons to violate the law; (2) that

the defendant knew of and voluntarily joined the conspiracy; and

(3) that overt acts were committed to further the conspirators'

purpose.   The appellants' only challenge to sufficiency concerns

the second of the district court's requirements; Warner argues that

he had no knowledge of the unlawful purpose of the conspiracy and

had no intent to further it.      However, the evidence undercuts

Warner's position.

           Warner is the president and part owner of Great Western,

an entity devoted largely to the production of sexually explicit


                                 4
box covers and other materials for sexually explicit video tapes.

Great   Western     regularly   manufactured     box   covers    and   printed

advertisements      for   co-defendant   Video    Team,   a     wholly   owned

subsidiary of CPLC dedicated to the distribution of sexually

explicit    video     tapes.      More   specifically,        Great    Western

manufactured the box covers for "Interracial Anal 1",             "Anal Sluts

Volume 2", and "Kinky Vision" -- three of the four tapes charged as

obscene in the two substantive counts.3        Furthermore, Warner always

examined the finished printing jobs of the sexually explicit box

covers. But the evidence linking Great Western and Warner with the

conspiracy hardly stops here.

            In addition to having an intimate knowledge of the

sexually explicit nature of his own printing business, a singularly

unsurprising conclusion, Warner is well acquainted with CPLC and

its wholly owned subsidiary, Video Team.          In fact, CPLC and Video

Team are not just important clients, they are the Warner family

business.   Warner's father founded the predecessor corporation to

CPLC, and Warner worked there before going over to Great Western.

Warner's brother-in-law, Donald Browning, is the president and part

owner of CPLC.      Vicki Browning, Warner's sister and Donald's wife,

is an employee of Great Western.           The two families socialize

    3
          Count two alleged that "Beyond Taboo" and "Kinky Vision"
were obscene, whereas count four alleged that "Interracial Anal 1"
and "Anal Sluts Volume 2" were obscene. The jury's verdict found
Great Western and Warner guilty on both counts of aiding and
abetting the interstate transportation of these obscene videos but
without specifying which of the tapes were found obscene. Drawing
all reasonable inferences favorable to the verdict, we may assume
that as to count two the jury concluded that "Kinky Vision" -- for
which Great Western printed the box -- was obscene.

                                     5
frequently, and Donald Browning met with Warner everyday at his

Great Western office across the street from CPLC and Video Team.4

            Not unexpectedly, Warner -- a CPLC board member -- has a

significant    financial    stake    in    the   fortunes       of    CPLC   and    its

subsidiary    Video   Team.     He   earned      $75,000    a    year    from      CPLC

distributions via a family trust and his interest upon dissolution

of   the   trust   would   approximate     20%    of   CPLC     and    its   various

holdings.    Further, Warner owns a substantial interest in the real

property and building housing CPLC and Video Team.

            Viewed cumulatively, the evidence is sufficient to prove

that Warner, and Great Western through him, knew of the unlawful

purpose of the conspiracy to ship the obscene videos interstate and

that he joined it with the intent to further its purpose.5

      4
          Close relationships can be part of the circumstantial
evidence from which a jury may infer that the defendant knew of a
conspiracy. See Salazar, 958 F.2d at 1294 - 95.
     5
          Warner and Great Western raise First Amendment and Fifth
Amendment objections to their conspiracy conviction on the basis
that these constitutional provisions require very specific
knowledge on the part of the defendants:        namely, that the
defendants must have known that the videos for which they only
printed boxes would be distributed to a community where they would
be deemed obscene. Defendants' constitutional objections do not
move us.
     First, defendants' arguments assume that the only basis for
their conspiracy convictions is their role in printing the boxes
for the obscene videos. As the evidence described in part I.A.
suggests, this is false. Second, knowledge that the materials are
sexually explicit is the only scienter requirement under 18 U.S.C.
§1462 (1988). See United States v. Hill, 500 F.2d 733, 740 (5th
Cir. 1974), cert. denied, 490 U.S. 952 (1975).        Furthermore,
knowledge of the sexually explicit nature of the materials as the
required scienter has been upheld against similar challenges to 18
U.S.C. §1461 (1988) -- a criminal provision making the mailing of
obscene materials punishable by fine and/or imprisonment.      See
Hamling v. United States, 418 U.S. 87, 123 (1974). The fact that
the defendants were prosecuted for conspiring to violate §1462 --

                                       6
           With regard to the aiding and abetting counts, this court

has observed that typically the same evidence will support both a

conspiracy and an aiding and abetting conviction. See Salazar, 958
F.2d at 1292 (citation omitted).        Thus, as to the two substantive

obscenity offense counts, the same evidence that proved Warner and

Great Western conspired to violate §1462 is sufficient to support

their conviction for aiding and abetting the §1462 violation.       See

id.

           B.   Deliberate Ignorance Instruction

           Near the conclusion of the instructions to the jury, the

district   court   provided   the   following    deliberate   ignorance

instruction:

           You may find that a [d]efendant had knowledge of a fact
           if you find that the [d]efendant deliberately closed his
           or her eyes to what would otherwise have been obvious to
           her.   While knowledge on the part of the [d]efendant
           cannot be established merely by demonstrating that the
           [d]efendant was negligent, careless or foolish, knowledge
           can be inferred if the [d]efendant deliberately blinded
           himself or herself to the existence of a fact.6




as opposed to violating §1462 directly -- does not change the
analysis. Finally, to accept appellants' arguments would allow all
such defendants to avoid prosecution "by simply claiming that
[they] had not brushed up on the law." Id. at 123.
      6
          Immediately preceding the deliberate ignorance
instruction to the jury, the district court defined "knowingly":
          The word "knowingly," as that term has been
          used in these instructions, means that the act
          was done voluntarily and intentionally and not
          because of mistake or accident. The purpose
          of adding the word "knowingly" is to ensure
          that no one will be convicted for an act done
          because of mistake or accident, or other
          innocent reason.

                                    7
The court's deliberate ignorance instruction was not limited in its

application to the substantive counts charged; the instruction

applied to the conspiracy count as well.

           Warner makes two arguments in urging error on the part of

the trial court in giving this instruction.            First, with regard to

the two substantive counts, each charging Warner with aiding and

abetting the commission of the §1462 offense, Warner argues that

the evidence was not sufficient to support the deliberate ignorance

instruction.7    Second, as to the conspiracy count, Warner urges

that the   use   of   a   deliberate       ignorance   instruction   is   never

appropriate in a conspiracy prosecution.                Both of appellants'

arguments are unconvincing.

           The standard of review applied to a defendant's claim

that a jury instruction was inappropriate is "whether the court's

charge, as a whole, is a correct statement of the law and whether

it clearly instructs jurors as to the principles of law applicable

to the factual issues confronting them."           United States v. August,

835 F.2d 76, 77 (5th Cir. 1987).              The district court "may not

instruct the jury on a charge that is not supported by evidence."

United States v. Ortega, 859 F.2d 327, 330 (5th Cir. 1988), cert.

denied, 489 U.S. 1027 (1989).      Further, in determining whether the

evidence sufficiently supports the charge, the evidence and all

reasonable inferences that may be drawn from it are viewed in the



    7
          While each count actually charged both a §1462 violation
and aiding and abetting the §1462 violation, Warner's liability was
predicated on an aiding and abetting theory.

                                       8
light most favorable to the government. See United States v. Lara-

Velasquez, 919 F.2d 946, 950 (5th Cir. 1990).

            Before a deliberate ignorance instruction may properly be

given, the evidence at trial must raise two inferences: "the

defendant was subjectively aware of a high probability of the

existence of the illegal conduct; and ... the defendant purposely

contrived to avoid learning of the illegal conduct."            See id. at

951 - 52.      Warner claims that the evidence at trial on the

substantive obscenity offenses simply did not raise these two

required    inferences.      Our   necessarily    fact-intensive      review

suggests that the evidence at trial viewed in the light most

favorable to the government did support the deliberate ignorance

charge as to the substantive counts.

            First, the government presented evidence to support the

inference    that   Warner   was   subjectively    aware   of   the    high

probability that he was involved in illegal activity.8           Warner is

president and part owner of Great Western, a firm whose dominant

business is producing sexually explicit box covers and/or materials

for sexually explicit video tapes, although a substantial portion

of its business is not sexually related.             The firm's clients

include CPLC, a firm in the business of distributing sexually

explicit materials nationwide since 1973, and Video Team, a wholly

owned subsidiary of CPLC dedicated to the distribution of sexually


    8
          It should come as no surprise that the same evidence used
to raise an inference of Warner's actual knowledge will also raise
the inference of Warner's subjective awareness.         See Lara-
Velasquez, 919 F.2d at 952.

                                     9
explicit videotapes.    In addition to manufacturing the sexually

explicit box covers for Video Team, Great Western also prints the

advertisements that accompany Video Team products.

          Donald   Browning,   president    and   part   owner   of   CPLC,

testified that he harbored no doubt that Warner has knowledge of

the adult entertainment industry.      In fact, Warner has attended

adult entertainment conventions to solicit business for Great

Western. Significantly, Warner examines the finished printing jobs

of the sexually explicit box covers.       In short, the district court

could reasonably have concluded that the government satisfied the

first prong of the deliberate ignorance instruction test.

          Second, the evidence at trial supported the inference

that, even if he did not actually know of the illegal conduct,

Warner purposefully contrived to avoid learning of it.9          Although

he earned $75,000 a year from CPLC distributions via a family trust

arrangement, his interest in CPLC would approximate 20% of the firm

once the trust was dissolved, and he owned a large part of the real

property and building housing CPLC and Video Team, Michael Warner

visited the CPLC premises -- across the street from the offices of

Great Western -- only twice in the two years preceding the trial.

While Warner and Browning saw each other every day, they virtually

never met on the premises of CPLC.     Although Warner only made the

trip across the street twice in two years, his vice president at



    9
          The defendant's purposeful contrivance to avoid learning
of the illegal conduct may be established by either direct or
circumstantial evidence. See Lara-Velasquez, 919 F.2d at 952.

                                  10
Great Western was sent across the street every week to collect for

printing services rendered.

            Warner was a member of the board of CPLC, but he never

attended any board meetings. More broadly, despite his significant

financial interest in the fortunes of CPLC, Warner never had

anything to do with the sales, marketing, or pricing strategies of

CPLC.     In sum, the jury could have reasonably concluded that the

evidence satisfied the second prong of the deliberate ignorance

test.

            Although   this   court   recognizes   that   district   courts

should only give deliberate ignorance instructions sparingly, we

conclude there was sufficient evidence to support the district

court's careful instruction.      This conclusion dispenses only with

Warner's arguments as to the substantive obscenity counts.           Warner

still claims that it is error to give a deliberate ignorance

instruction in a conspiracy prosecution.           Specifically, Warner

argues that he cannot be deliberately ignorant of the object of the

conspiracy and also intend to further its purpose as required by

the district court's conspiracy charge.10

            Warner's argument overlooks the fundamental nature of the

deliberate ignorance instruction.          The instruction serves "to

inform the jury that it may consider evidence of the defendant's

charade of ignorance as circumstantial proof of guilty knowledge."

Lara-Velasquez, 919 F.2d at 951 (emphasis added). Viewed this way,


     10
          The district court's conspiracy instruction appears in
full in part I.A. supra.

                                      11
the   deliberate          ignorance     instruction     is     a    particularized

circumstantial evidence instruction.               See id.   (relying on United

States v. Manriquez Arbizo, 833 F.2d 244, 248 (10th Cir. 1987)).

To the extent that the instruction is merely a way of allowing the

jury to arrive at the conclusion that the defendant knew the

unlawful purpose of the conspiracy, it is hardly inconsistent with

a finding that the defendant intended to further the unlawful

purpose.11

                                         II.

                                      FORFEITURE

             A.        Appealability of an Order Denying Forfeiture Motion

             Defendant/appellees12 maintain that the government is not

authorized        to    appeal   the    district     court's       denial   of   the

government's motion for an order of forfeiture pursuant to 18

U.S.C. §1467 (1988).          The appellees argue that a forfeiture order

is not a "sentence" within the meaning of 18 U.S.C. §3742(b) (1988




      11
          As noted earlier, the defendants raise numerous other
arguments against their convictions.      These arguments include
challenges to the district court's finding that the government
offered race neutral reasons for striking a black juror, exclusion
of a compilation video, giving a "modified" Allen charge, giving a
supplemental Pinkerton instruction, failing to investigate an
alleged incident of juror misconduct, denying a request of immunity
to an expert, and failure to suppress evidence seized pursuant to
allegedly defective warrants. While we have thoroughly considered
-- and rejected -- these arguments, we do not discuss them further
in the opinion.
      12
          Appellees         include all of the defendant/appellants with
the exception of            Great Western.      This court granted the
government's motion         to withdraw its appeal of the denial of the
forfeiture order as         to Great Western on June 15, 1992.

                                          12
& Supp. II 1990).13 Since §3742(b) by its terms only authorizes the

government   to   appeal   a   "sentence",   appellees   claim   that   the

government is without statutory authority to appeal the denial of

the forfeiture order below.14

          That the government has no right of appeal in a criminal

case unless a statute expressly grants such a right is well-

established. See United States v. Denson, 588 F.2d 1112, 1125 (5th

Cir. 1979) (citing cases), rev'd on other grounds, 603 F.2d 1143

(5th Cir. 1979) (en banc).       A review of the Guidelines Manual and

the relevant statutory provisions, however, lead us to conclude

that a forfeiture order is a "sentence" for purposes of §3742(b)

and thus is appealable.


     13
          The statute provides in relevant part:

          The Government, [sic] may file a notice of appeal in the
          district court for review of an otherwise final sentence
          if the sentence --
          (1) was imposed in violation of law;
          (2) was imposed as a result of an incorrect application
          of the sentencing guidelines;
          (3) is less than the sentence specified in the applicable
          guideline range to the extent that the sentence includes
          a lesser fine or term of imprisonment, probation, or
          supervised release than the minimum established in the
          guideline range, or includes a less limiting condition of
          probation or supervised release under section 3563(b)(6)
          or (b)(11) than the minimum established in the guideline
          range; or
          (4) was imposed for an offense for which there is no
          sentencing guideline and is plainly unreasonable.

18 U.S.C. §3742(b).
     14
          The Sentencing Reform Act of 1984 provides in 18 U.S.C.
§3742(a)-(b) (1988 & Supp. II 1990) for limited appellate review of
sentences by specifying when either a defendant or the government
may appeal a sentence. See Mistretta v. United States, 488 U.S.
361, 368 (1988).

                                    13
              1.     How the Guidelines Treat Forfeiture

              The Sentencing Guidelines provide that "[f]orfeiture is

to be imposed upon a convicted defendant as provided by statute."

United States Sentencing Commission, Guidelines Manual §5E1.4 (Nov.

1,   1992).        While     the    commentary     to       this   guideline        does    not

specifically        mention        forfeiture     under       §1467,     the    commentary

recognizes         that     "[f]orfeiture        provisions         exist      in    various

statutes",     id.        §5E1.4    commentary    at    308,       and   provides      a    few

examples of such statutory forfeiture provisions.                         See id. at 308

-09.      By its inclusiveness, §5E1.4 of the guidelines contemplates

that forfeiture be imposed upon defendants as provided for under

§1467.

              Furthermore, the Sentencing Guidelines treat forfeiture

as part of the sentence to be imposed upon a defendant.                                     The

introductory        commentary        to   Chapter      Five       of    the    Sentencing

Guidelines, appropriately entitled "Determining the Sentence",

begins by noting that "the guidelines permit the court to impose

either imprisonment or some other sanction or combination of

sanctions."15        Id.      Critically, the commentary continues, "[a]

sentence      is    within    the     guidelines       if    it    complies     with       each

applicable section of this chapter." Id. As a sentence "within the

guidelines" has to comply with every applicable section of Chapter


     15
          As the Supreme Court has recently held, commentary in the
Guidelines Manual interpreting or explaining a guideline "is
authoritative unless it violates the Constitution or a federal
statute, or is inconsistent with, or a plainly erroneous reading
of, that guideline." Stinson v. United States, ____ U.S. ____, 113
S. Ct. 1913, 1915 (1993).

                                            14
Five, it necessarily includes §5E1.4 on forfeiture.16       In short, a

§1467 forfeiture order falls within the guideline's treatment of

sentences.

          2.   Consistency with the Sentencing Reform Act

          Appellees   nevertheless    contend   that   to   afford   the

government an appeal of a §1467 forfeiture under §3742(b) is

inconsistent with certain provisions of the Sentencing Reform Act.

Appellees maintain that a forfeiture pursuant to §1467 is not a

"sentence" for purposes of §3742(b) because §1467 forfeiture is not

specifically mentioned as an order of criminal forfeiture in 18

U.S.C. §3554 (1988).17   Yet only forfeitures pursuant to §3554 are

authorized sanctions under 18 U.S.C. §3551 (1988 & Supp. II 1990),18

     16
           Actually, the sentences of the appellee corporations --
CPLC and Video Team -- are determined in compliance with Chapter 8
entitled "Sentencing of Organizations." United States Sentencing
Commission, Guidelines Manual §8A1.1 (Nov. 1, 1992). Just like the
chapter applicable to non-organizations, Chapter 8 treats
forfeitures as part of the sentence. For instance, the application
instructions    in  Chapter   8   on  determining    sentences   for
organizations specifically requires a determination of "the
sentencing    requirements   relating   to   special    assessments,
forfeitures, and costs" made by reference to Part E of Chapter 8.
See id. §8A1.2(d) (emphasis added). Significantly, the relevant
portion of Part E on forfeiture merely refers the user back to
§5E1.4. See id. §8E1.2. Because the unmistakable implication of
Chapter 8 is -- just as in Chapter 5 -- to treat forfeiture as part
of the sentence, we will speak only in terms of Chapter 5
sentencing for the sake of clarity.
     17
          Section 3554 requires a court imposing a sentence under
the federal RICO statute or Titles II and III of the Comprehensive
Drug Abuse Prevention and Control Act of 1970 to order the
forfeiture of property in accordance with the automatic forfeiture
provisions of the respective statutes. 18 U.S.C. §3554.
    18
          Section 3551 provides in relevant part that "[a] sanction
authorized by section 3554, 3555, or 3556 may be imposed in
addition to the sentence required by this subsection." 18 U.S.C.
§3551(b) (1988).   The same is true for organizations.      See 18

                                 15
and    only   §3551   sanctions   are    made   appealable   under   §3557.19

Finally, appellees urge that 18 U.S.C. §3557 (1988) implicitly

limits appeals under §3742(b) to sentences imposed in accordance

with §3551.      As such, the government has no statutory basis for

appeal.

              This reasoning might be compelling but for two flaws.

First, section 3551(a) provides in relevant part that "[e]xcept as

otherwise specifically provided, a defendant who has been found

guilty of an offense described in any Federal statute, ... , shall

be sentenced in accordance with the provisions of this chapter".

18 U.S.C. §3551(a) (emphasis added).             Second, §3742(b) is not

limited to authorizing appeals cross-referenced back to §3557.

This fact harmonizes nicely with the §3551(a) proviso.           Thus, even

assuming that §3551(b) and (c) only authorize sentences with

forfeiture limited to the specific types enumerated in §3554,


U.S.C. §3551(c) (1988).     Appellees do not concede that §3554
forfeitures are sentences, relying on the "in addition to the
sentence" language in §3551 to conclude that even §3554 forfeitures
are not sentences. While not necessary to our disposition of this
case, we express reservations as to appellees' reading of §3554.
First, a reading of §3554 which takes "sentence" to include the
forfeitures enumerated in the section would be consistent with the
totality of the language in the section, particularly the language
which requires the court to order forfeiture "in imposing a
sentence on a defendant".     18 U.S.C. §3554.     Further, such a
reading would be consistent with the well-established understanding
of forfeitures as punishment. See, e.g., Austin v. U.S., 113 S. Ct.
2801, 2810 (1993) (noting that forfeiture generally and statutory
in rem forfeiture in particular have been historically understood
as punishment); U.S. v. Horak, 833 F.2d 1235, 1246 (7th Cir. 1987)
(finding that RICO forfeiture is punishment imposed on a guilty
defendant).
      19
          In its entirety, section 3557 provides that "[t]he review
of a sentence imposed pursuant to section 3551 is governed by the
provisions of section 3742." 18 U.S.C. §3557.

                                        16
§3551(a)   expressly     allows    for    sentencing       where   "otherwise

specifically provided"; this language is certainly broad enough to

include sentencing pursuant to §5E1.4 of the Sentencing Guidelines.

As our earlier discussion demonstrated, the guidelines clearly and

specifically provide for sentencing to include a §1467 forfeiture.

           Contrary to appellees' ingenious argument, a sentence

imposing   §1467   forfeiture     pursuant   to   §5E1.4    qualifies   as   a

"sentence imposed pursuant to section 3551" and thus its review

would be governed by §3742.       See 18 U.S.C. §3557.       Under §3742(b),

the government may appeal in four situations.20        The government has

the statutory authority under §3742(b)(1) to bring this appeal

since it alleges that the sentence is in violation of law                    --

specifically, §1467.21




     20
           See note 13 supra.
   21
          Appellee Warner raises a double jeopardy objection to the
government's ability to appeal the district court's denial of the
forfeiture motion. However, it is well-established that double
jeopardy does not prevent appellate review of the government's
statutorily authorized appeal of a sentence. See United States v.
Greenwood, 974 F.2d 1449, 1473 (5th Cir. 1992) (relying on United
States v. DiFrancesco, 449 U.S. 117, 132 - 33 (1980)).
     The remaining appellees additionally urge that this appeal
should be dismissed on the basis that the Solicitor General
authorized the appeal after the notice of appeal was filed by the
government.   Appellees' objection is without merit.    The clear
language of §3742(b) allows the government to file a notice of
appeal in the district court, but prohibits the government from
further prosecuting an appeal of a sentence without certain
officials' approval. 18 U.S.C. §3742(b) (1988 & Supp. II 1990).
The government has fully complied with these requirements.

                                     17
          B.   Merits of Denial of Forfeiture Motion

          1.   Statutory Construction

          In appealing the denial of its motion for a forfeiture

order, the government argues that the district court misconstrued

the discretion given it under 18 U.S.C. §1467(a)(3) (1988) and

erroneously limited the kind of property subject to forfeiture

under that statutory provision.      As the court recognized in its

published opinion denying the forfeiture motion, the questions of

statutory construction posed are of first impression.22    See United

States v. Cal. Publishers Liquidating Corp., 778 F. Supp. 1377, 1379

(N.D. Tex. 1991).   We conclude that the government's critique is

essentially correct.

          A court begins the task of interpreting a statute by

looking to the statutory language.     See Mallard v. United States

Dist. Court for S. Dist. of Iowa, 490 U.S. 296, 300 - 01 (1989).

To that end, the relevant statutory language provides:

          A person who is convicted of an offense
          involving obscene material under this chapter
          shall forfeit to the United States such
          person's interest in ... (3) any property,
          real or personal, used or intended to be used
          to commit or to promote the commission of such
          offense, if the court in its discretion so
          determines, taking into consideration the


    22
          In one of only two appeals court cases dealing with §1467
forfeiture, the D.C. Circuit did not reach the merits of a First
Amendment challenge to the forfeiture provision on the grounds that
plaintiffs' claims were not justiciable.     See American Library
Assoc. v. Barr, 956 F.2d 1178, 1187 (D.C. Cir. 1992). In the only
other reported case, the Fourth Circuit in dicta upheld §1467
against a First Amendment challenge. See United States v. Pryba,
900 F.2d 748, 755 (4th Cir. 1990), cert. denied, 498 U.S. 924
(1990).

                                18
               nature, scope, and proportionality of the use
               of the property in the offense.

18 U.S.C. §1467(a)(3) (1988).          The statute also requires the trier

of fact to determine beyond a reasonable doubt that the property is

subject to forfeiture.         18 U.S.C. §1467(e) (1988).

               Once   the   defendant/appellees    were     found      guilty   of

violating 18 U.S.C. §1462 (1988), an offense "under this chapter"

for purposes of §1467(a)(3), the district court submitted the

forfeiture issue to the jury.23          See Cal. Publishers, 778 F. Supp.

at   1381.      The jury returned a special verdict in which it found

that two tracts of real property in Los Angeles -- together with

the buildings housing the corporate defendants and their contents

-- and four corporate bank accounts were subject to forfeiture.

See id.        The jury did not find that the personal bank accounts of

defendant/appellees Michael Warner and Donald Browning were subject

to forfeiture.24        As has already been noted, the district court

subsequently       denied    the   government's   motion    for   an    order   of

forfeiture "in the sound exercise of its discretion." Id. at 1394.

Except as to defendant/appellee Great Western, the government

appeals the court's denial of its forfeiture motion.

               While the only issue properly before the district court

concerned       forfeiture    under    §1467(a)(3),   the     district      court

     23
          Section 1462 makes "knowingly us[ing] any express company
or other common carrier, for carriage in interstate or foreign
commerce--(a) any obscene ... motion picture film" punishable by a
fine of up to $5,000 and/or imprisonment up to five years for a
first offense. 18 U.S.C. §1462(a).
          24
               The government did not seek forfeiture as against Susan
Colvin.

                                        19
nonetheless chose to discuss forfeiture under §1467(a)(1) and

(a)(2).     See id. at 1382 - 85.        The court's discussion of those

other     forfeiture   provisions   is    both   problematic   and   wholly

unnecessary.25    This court will entertain only the district court's

construction of §1467(a)(3).

             A critical flaw in the district court's construction of

§1467(a)(3) concerns the clause in which the court is directed to

take "into consideration the nature, scope, and proportionality of

the use of the property in the offense"               in exercising its

discretion.      18 U.S.C. §1467(a)(3) (emphasis added).        Under the

district court's reading, the only property over which the district

court has discretion to order forfeiture is property actually used

in the offense.        See Cal. Publishers, 778 F. Supp. at 1386 n.9.

That is, according to the district court, any property that the

jury found was merely "intended to be used to commit or promote the

commission" of an offense under the chapter on obscenity would be

automatically excluded from forfeiture.            18 U.S.C. §1467(a)(3)

(emphasis added).

             This construction renders the first part of §1467(a)(3)

virtually meaningless.      While a jury is empowered under the first

part of §1467(a)(3) to return a broad forfeiture verdict as to

     25
          For instance, in its construction of §1467(a)(1), the
district court noted that "an order of forfeiture of materials not
found to be obscene would do violence to the First Amendment's
protection from prior restraint." See Cal. Publishers, 778 F. Supp.
at 1384. This conclusion erroneously predicted the Supreme Court,
which recently rejected the very same argument in the context of
RICO forfeiture. See Alexander v. United States, 113 S. Ct. 2766,
2770 - 71 (1993).       The constitutional objections raised to
§1467(a)(3) are discussed fully in part 2 infra.

                                    20
property which it found to be actually used or intended to be used

to commit or promote the commission of the obscenity offense, the

district court's discretion to order forfeiture under the latter

portion of the statutory provision would extend only to a much more

narrow class -- property actually used in the offense.

             Harmonizing all of its parts, as we must do, §1467(a)(3)

plainly extends the court's discretion much more broadly than as

construed by the district court.          Consequently, in exercising its

discretion, the district court must take into account the "nature,

scope, and proportionality" of the use -- both actual and intended

-- of the property in the commission and promotion of the obscenity

offense.26

             The district court also misconstrued §1467(a)(3) when it

artificially narrowed the scope of forfeiture to include only

property used to produce or transport obscene articles.          See Cal.

Publishers, 778 F. Supp at 1388-1389.         No such qualifying language

appears in the language of the statutory provision.         Instead, the

statute provides for the forfeiture of "any property, real or

personal" so long as it is used or intended to be used to commit or

to promote the commission of the obscenity offense.            18 U.S.C.

§1467(a)(3).     (emphasis added).

             Rather than rely on the unambiguous language of the

statute, the district court hinged its analysis on a piece of

    26
          "Offense" for purposes of § 1467(a)(3) forfeiture is the
offense of conviction. Specifically, the offense of conviction
must be -- per the statutory requirement -- "an offense involving
obscene material under this chapter."       18 U.S.C. § 1467(a)
(emphasis added).

                                     21
ambiguous legislative history.27        See Cal. Publishers, 778 F.Supp

at 1385, 1388.   Except in rare circumstances, judicial inquiry is

complete when the terms of a statute are unambiguous. See Demarest

v. Manspeaker, 111 S. Ct. 599, 604 (1991).          The meaning of "any

property" is perfectly clear and does not present the exceptional

case in which application of the statute as written would produce

a result demonstrably at odds with the intentions of its drafters.

See id. (relying on Griffin v. Oceanic Contractors, Inc., 458 U.S.
564, 571 (1982)).

          The    district   court's       erroneous   construction   of

§1467(a)(3) led the court improperly to refuse consideration of

certain evidence.      Two particular instances merit discussion.

First, the district court refused to consider FBI summaries of

seventy-two unindicted videotapes shipped into the Dallas area by

defendant/appellees.    See Cal. Publishers, 778 F. Supp. at 1388.

     27
          The specific legislative history relied upon by the
district court is particularly suspect. The district court relied
upon a portion of President Reagan's message to Congress urging
adoption of the larger legislation of which §1467(a)(3) was a part.
See Cal. Publishers, 778 F. Supp. at 1385.       The district court
quotes a section of the message in which the President noted that
§1467(a)(3) "'is intended to cover the things used to produce or
transport the obscene article.'" See id. (citations omitted).
Note that the President's remarks were directed at a very
different, earlier version of §1467(a)(3). See id. at 1385 n.8.
     The court took these remarks to mean that §1467(a)(3) only
allowed forfeiture of property used in the production or
transportation of the obscene material. See id. at 1388. However,
the quoted language could easily be read not to be exclusive in its
coverage. As a general matter, legislative history in the form of
Presidential messages or committee reports -- a legislative
analogue to the Presidential message -- should be approached with
skepticism. See, e.g., Wis. Pub. Intervenor v. Mortier, 111 S. Ct.
2476, 2487 - 2491 (1991) (Scalia, J., concurring) (criticizing use
of committee reports in part because of their unreliability as
indicators of congressional intent).

                                   22
A magistrate in Los Angeles had concluded that probable cause

existed to believe that these tapes were obscene.                    See id.     The

district court declared that "[t]o assume that the unindicted video

tapes are obscene would be as improper as finding that all eight of

the indicted video tapes are obscene, despite the fact that the

jury did not so find."           Id.

                 But the unindicted videos need not be deemed obscene in

order for the court to consider them for purposes of forfeiture.28

First,      to    the   extent   the   unindicted     videos   are   part   of   the

"contents" of the real property that the jury found subject to

forfeiture in its special verdict, the district court must take

them into account in deciding whether to exercise its discretion.

Second, in actually exercising its discretion to determine a

forfeiture under § 1467(a)(3), the court might well conclude that

these unindicted, sexually explicit videos shipped into Dallas were

used to promote the commission of the offense of conviction --

namely, interstate shipping of the obscene videos. The court might

reasonably view the numerous unindicted shipments into the Dallas

area    as   facilitating        the   offense   of   conviction     in   that   the

shipments established or maintained market presence in Dallas.

Further, the shipments might reasonably be seen as helping build

the necessary client contacts or reputation in the Dallas market

with the inevitable consequence of facilitating the conviction

offense.


       28
          As to the constitutional propriety of such forfeiture,
see note 29 infra.

                                          23
              Property used to promote the commission of the obscenity

offense necessarily encompasses a broader category of property than

that used to commit the offense.            Following from this observation,

the nexus required of property used to promote the commission of

the obscenity offense is necessarily less exacting than that

required of property used to commit the offense.                       The district

court thus erred in refusing to consider this evidence and should

do so on remand.

              Similarly, the court is required on remand to consider

the 369 videos in the defendants' inventory which had been found

obscene in unrelated state prosecutions in Texas.                        The court

refused to consider such evidence in exercising its discretion to

order forfeiture on the grounds that they were "irrelevant" and

that no evidence existed "that the [d]efendants ever shipped a

single copy of any of the ... [videos]" into the Dallas Division of

the Northern District of Texas.           Id. at 1388 n.12.      Under our above

reasoning, however, they are equally subject to consideration by

the court as were the unindicted videotapes.

              By discussing the two sets of videos that the district

court specifically refused to admit, we by no means intimate the

extent   of    the   district     court's      task   on   remand.      The   narrow

construction of the statute by the district court permeated its

view of the relevant considerations at the forfeiture stage.                    For

example, under the district court's narrow view, a computer not

actually used        in   the   offense   but    located    on   the    defendants'

premises -- part of the contents of the real property the jury


                                          24
found subject to forfeiture -- would not be subject to forfeiture

for a couple of reasons.            First, the district court construed

§1467(a)(3) to be limited to articles used to produce or transport

obscene articles; presumably the computer would not be covered

under this construction. Second, the district court also construed

its discretion to extend only to property actually used in the

offense.

            Under the proper understanding of the statute, however,

this computer could be found subject to forfeiture in the court's

discretion.    The district court would have to consider the nature,

scope, and proportionality of the computer's use -- actual and

intended -- in the commission and promotion of the obscenity

offenses.    If the computer were solely dedicated to keeping sales

and   transport   records     of    the     sexually       explicit   inventory,     a

district court would be within its discretion to order forfeiture

following these criteria.           This result is completely permissible

even though the computer was not actually used to commit the §1462

violation.

            This illustration does not suggest that the issue of

forfeiture    must   be    fought    item      by   item    across    a   defendant's

inventory. Rather, we hope to demonstrate that the proportionality

determination embodies more property than a forfeiture of only the

obscene    materials      themselves      or    the   articles       used   in   their

transportation and production.            Comparison with the drug crime and

RICO forfeiture provisions is also apt.                      In the former case,

Congress authorized forfeiture of property used "in any part" to


                                          25
facilitate a drug offense, 21 U.S.C. §853 (1988); this penalty is

broader than the § 1467(a)(3) discretionary provision.              RICO

forfeiture, authorized under 18 U.S.C. § 1963 (1988), is also

broader, but it is predicated upon the more onerous conviction of

predicate offenses establishing an illegal "enterprise".          As we

view it, § 1467(a)(3) discretionary forfeiture ought to rest in the

middle    ground    between   the   district   court's   unduly   narrow

construction and the broader mandatory forfeitures authorized under

other statutes.29

           On remand, the district court must broaden its view of

discretionary forfeiture consistent with this opinion.             While

attempting to guide the court's exercise of discretion, we do not

intimate how discretion should ultimately be exercised.

           2.      Constitutional Objections

           Defendant/appellees argue that any interpretation of

§1467(a)(3) other than that of the district court would run afoul

of the Constitution.     Specifically, they urge that our view of the

statutory provision constitutes an impermissible prior restraint on

presumptively protected speech and will lead to a chilling effect

on such speech.     Warner also argues that the forfeiture sought by

the government would violate the Eighth Amendment.

           Their First Amendment concern was laid to rest by the

Supreme Court's recent opinion in Alexander v. United States, ____

U.S. ___, 113 S. Ct. 2766 (1993).     The Supreme Court turned back the

     29
          It was appropriate for the court to assess forfeiture
against the backdrop of the criminal sentences and five-figure
fines it meted out for the convictions.

                                    26
argument that a RICO forfeiture of sexually oriented business

convicted    of    multiple   obscenity     violations   constituted   an

impermissible prior restraint. To accept the defendant's argument,

the Court noted, "would virtually obliterate the distinction ...

between prior restraints and subsequent punishments." Id. at 2771.

The critical distinction that placed the RICO forfeiture order

firmly in the category of subsequent punishments was that the order

did not forbid future expressive activities or require any sort of

prior approval for such activities.            See id.     Section 1467

forfeiture shares this constitutionally significant characteristic.

As to the alleged chilling effect on protected speech, Alexander

countered that "the threat of forfeiture has no more of a chilling

effect on free expression than the threat of a prison term or a

large fine."      See id. at 2774.    The same holds true of a § 1467

forfeiture.30

            Warner's Eighth Amendment objection is premature since we

are remanding to the district court for a redetermination of the

appropriateness of forfeiture.            If the district court in the

exercise of its discretion orders forfeiture, defendants may at

such time raise their Eighth Amendment arguments.         See Alexander,
113 S. Ct. at 2775 - 76 (concluding that on remand order of criminal

    30
          The defendant/appellees also argue that any construction
of the statute which allows for forfeiture of videotapes in their
California inventory based on the videotapes found obscene in
Dallas would effectively violate the community standards test set
forth in Miller v. California, 413 U.S. 15, 32 - 34 (1973). But
this argument assumes that the videos are being forfeited because
they are believed to be obscene. Under §1467(a)(3), the videos may
be forfeited because they were related to the defendants' obscenity
convictions in this case and, thus, as subsequent punishment.

                                     27
forfeiture under RICO should be analyzed under Excessive Fines

Clause of Eighth Amendment).

                                     III.

                                  CONCLUSION

           A thorough review of the many issues raised by this

complex obscenity prosecution leads us to affirm the convictions of

all   defendants   and   remand    to    the   district   court   for   a   new

forfeiture proceeding consistent with the proper construction of

§1467(a)(3).   AFFIRMED IN PART; REMANDED IN PART.




                                        28